DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	With respect to claim 22, for clarification purposes, the Examiner recommends amending the claim to read “wherein the stabilizer distillation column removes a hydrogen sulfide gas (H2S) from the crude oil to produce sweeten crude oil.”  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-5, 7, 9, 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2-4, the claims recite specifying an amount of the bypass portion, however, it is unclear if the applicant requires the step to be performed, as by definition specifying just requires a step of identifying an amount without performing a manipulative step to the claimed process, thus, it is the Examiner position that the claim is indefinite.
With respect to claims 5 and 7, the claims recite specifying a ratio of an amount of the bypass portion, however, it is unclear if the applicant requires the step to be performed, as by definition specifying just requires a step of identifying an amount without performing a manipulative step to the claimed process, thus, it is the Examiner position that the claim is indefinite.
With respect to claim 9, the claim is indefinite as it is unclear to the Examiner if the process requires a secondary gas (H2S) to be collected from the stabilizing distillation column or is the applicant trying to claim, that the removed gas comprises hydrogen sulfide.
With respect to claim 12, the claim is indefinite as it is unclear to the Examiner if the process requires a secondary gas (H2S) to be collected from the stabilizing distillation column or is the applicant trying to claim, that the removed gas comprises hydrogen sulfide.
With respect to claims 13, the claims recite specifying an amount of the bypass portion, however, it is unclear if the applicant requires the step to be performed, as by definition specifying just requires a step of identifying an amount without performing a manipulative step to the claimed process, thus, it is the Examiner position that the claim is indefinite.
With respect to claims 14-15, the claims recite specifying a set point of a ratio of a ratio controller, however, it is unclear if the applicant requires the step to be performed, as by definition specifying just requires a step of identifying an amount without performing a manipulative step to the claimed process, thus, it is the Examiner position that the claim is indefinite.
Allowable Subject Matter
Claims 1, 6, 8, 10, 11 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With Respect to claims 1, 6, 8, 10-11 and 16, the closest prior art Salu et al (WO 2018/129228), discloses a method of operating a gas oil separation plant (GOSP), the method comprising: 
receiving crude oil from a wellhead (see paragraph 00017); 
removing gas, water, and salt from the crude oil via a GOSP train comprising a first production trap (HPPT), a second production trap (LPPT), a dehydrator vessel (WCH dehydrator), and a desalter vessel (WCH desalter) (see paragraph 00017-00018); 
discharging the crude oil from the desalter vessel as unstabilized crude oil to a stabilizer distillation column (see paragraph 00018); 
removing gas (HS2) from the unstabilized crude oil via the stabilizer distillation column to reduce vapor pressure of the unstabilized crude oil (see paragraph 00018); 
discharging stabilized crude oil from the stabilizer distillation column (see paragraph 00018).
Salu does not however teach or suggest to one with ordinary skill in the art to modify the process with the claimed step of diverting a bypass portion of the unstabilized crude oil discharged from the desalter vessel to the stabilized crude oil downstream of the stabilizer distillation column to give a product crude oil, wherein the product crude oil comprises the stabilized crude oil discharged from the distillation column and the bypass portion of the unstabilized crude oil.
A search of the relevant art did not remedy the deficiency of Salu, thus, it is the Examiner position that the claimed processes are patentable over the prior art.
With respect to claims 17-22, the closest prior art Salu et al (WO 2018/129228), discloses a system  comprising a gas oil separation plant (GOSP) comprising: 
a first production trap to receive crude oil from a wellhead and remove gas and water from the crude oil (HPPT, paragraph 00017) 
a second production trap to receive the crude oil from the first production trap and remove gas from the crude oil (LPPT, paragraph 00017); 
a dehydrator vessel to receive the crude oil from the second production trap and remove water from the crude oil (dehydrator 24, paragraph 00018); 
a desalter vessel to receive the crude oil from the dehydrator vessel and remove salt from the crude oil via water discharged from the desalter vessel (desalter 26, see paragraph 00018); 
a stabilizer distillation column to receive the crude oil from the desalter vessel and remove gas from the crude oil to reduce vapor pressure of the crude oil (stabilizer column 34, paragraph 00018); 
Salu does not however teach or suggest to one with ordinary skill in the art to modify the system with the claimed23Attorney Docket No. 38136-1038001 (SA71226) bypass conduit to route a bypass portion of the crude oil from the desalter vessel to a conduit conveying crude oil discharged from the stabilization distillation column.
Claims 2-5, 7, 9 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                 

/Randy Boyer/
Primary Examiner, Art Unit 1771